REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	  The closest prior arts on record fail to teach “receiving, by the terminal device, second indication information sent by the network device, wherein the second indication information indicates, by using a second unit, whether a frequency domain resource in each of sub-regions of the resource region belongs to the first frequency domain resource or the second frequency domain resource, a size of the sub-regions is the same as a size of the second unit, and the size of the second unit is the same as a size of a minimum frequency domain scheduling unit of the first frequency domain resource; when not all the bits in the second indication information are of the second value, a frequency domain resource in at least one sub-region of the resource region belongs to the first frequency domain resource.” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1 and 9.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE L LO/Primary Examiner, Art Unit 2466